Citation Nr: 0802490	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  06-19 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
bilateral knee disability.  

2.  Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1968 and from December 1977 to July 1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision from the 
Regional Office (RO) in Nashville, Tennessee of the 
Department of Veterans Affairs (VA).  

In November 2007, the appellant appeared at the RO and 
testified at a video conference hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript is 
in the record.

The issue of service connection for bilateral knee disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the agency of original jurisdiction (AOJ) via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required on 
his part.


FINDINGS OF FACT

1.  In an October 1983 rating decision, the RO denied service 
connection for bilateral knee disability.  The veteran was 
notified of the decision and of his appellate rights.  He did 
not file a notice of disagreement and the decision is final.  

2.  The evidence associated with the claims file subsequent 
to the October 1983 rating decision that is new, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the veteran's 
claim for service connection for bilateral knee disability.


CONCLUSIONS OF LAW

1.  The October 1983 rating decision, denying service 
connection for bilateral knee disability became final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 20.302, 20.1103 (2007).  

2.  New and material evidence sufficient to reopen the claim 
for service connection for bilateral knee disability has been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant in June 2005 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the element(s) required to 
establish service connection that were found insufficient in 
the previous denial.  

Here, VA's duty to notify was satisfied by way of a letter 
sent to the appellant in June 2005 that fully addressed all 
four notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  The 
appellant was not provided with notice of the type of 
evidence necessary to establish an effective date or 
increased rating if service connection is granted on appeal.  
The Board notes that the Dingess issue is addressed in the 
Remand portion below.

With respect to the issue of new and material evidence, the 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records from the Memphis VA Medical Center from 
June 2005 through January 2007.  The veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

New and Material Evidence

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  
38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's December 
2004 claim to reopen service connection for  bilateral knee 
disability was received after August 29, 2001, "new and 
material evidence" means evidence not previously submitted to 
agency decision makers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

In this case, in the October 1983 rating decision, the RO 
denied the veteran's claim for service connection for 
bilateral knee disability on the basis that there was no 
current disability.  Notice of this decision was issued on 
November 4, 1983.  Because the veteran did not submit a 
notice of disagreement with the October 1983 rating decision 
within one year of issuance of notice of the decision, the 
October 1983 denial of service connection for bilateral knee 
disability became "final" under 38 U.S.C.A. § 7105(c), and 38 
C.F.R. § 20.1103.

The question for the Board now is whether new and material 
evidence has been received by VA in support of the veteran's 
claim since the issuance of the October 1983 rating decision.  
Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

In determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence since the 
last time the claim was denied on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  Therefore, the Board 
will consider whether new and material evidence has been 
submitted since the final October 1983 rating action.

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim.  See Evans, supra.

After reviewing the evidence, the Board finds that the 
evidence received since the unappealed October 1983 rating 
decision is new and relates to the question of current 
condition of bilateral knee disability.  The new and material 
evidence includes private treatment records of November 1992, 
the veteran's statements of December 2004, October 2005, and 
March 2006; and the May 2006 statements of his wife and 
mother; and VA treatment records of June 2005, July 2006 and 
January 2007; and the hearing transcript of November 2007, 
which reflect the veteran has a current bilateral knee 
disability.  

The medical reports are new as they have not previously been 
considered.  The Board also finds the medical reports 
regarding a current diagnosis of chrondromalacia to be 
material because, together with the lay evidence, raise a 
reasonable possibility of establishing the claim.  The 
evidence is of such significance that it must be considered 
together with all of the evidence to fairly decide the merits 
of the veteran's claim.  

The Board finds that this evidence raises a reasonable 
possibility of substantiating the claim.  Consequently, VA 
has received new and material evidence to reopen the 
veteran's claim for service connection for bilateral knee 
disability, and the claim is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a). 


ORDER

To the extent that new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for a bilateral knee disability, the appeal is 
granted.


REMAND

Since the veteran's claim for service connection for 
bilateral knee disability has been reopened, the Board must 
address the merits of the service connection claim. On 
review, the Board has determined that additional development 
is necessary.  VA has a duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

The duty to assist a claimant includes obtaining an 
examination and medical opinion when necessary to make an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court discussed the steps to be taken in 
determining whether a VA examination is necessary prior to 
final adjudication of a claim.  According to McLendon, in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualified, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§5103A(d)(2), 38 C.F.R. §3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
an indication that the claimant's disability or symptoms 
"may be" associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83.

In this case, as to evidence of current bilateral knee 
disability, the veteran received treatment at the Memphis VA 
Medical Center (VAMC) for painful knees, diagnosed as 
chondromalacia patellae as revealed on x-rays and he was 
prescribed pain medications.  In August 2005, the veteran 
received more VA treatment for his bilateral chondromalacia.

Evidence of an in-service right knee disability exists in the 
veteran's service medical records in the form of initial 
treatment in October 1978 for a bilateral knee disability 
which he claims existed since April 1978.  Service medical 
records of December 1978 showed bilateral knee disability 
with subluxation of the patellar and subpatellar pain and 
crepitus and diagnosed chondromalacia.  As of the same month, 
the veteran was put on a physical profile which continued 
through February 1979.  His separation examination of May 
1979 revealed bilateral knee chondromalacia.

The veteran's statements of March 2006 to the effect that his 
bilateral knee disability had been chronic since service 
satisfy the low threshold of McLendon for an indication that 
the claimant's disability or symptoms "may be" associated 
with service.

In this case, the Board finds there is insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the issue of service connection for bilateral knee 
disability.  The veteran has not been afforded a complete VA 
medical examination, including with medical nexus opinion, 
only medical treatment.  There is otherwise no competent 
medical opinion evidence of record on the question of nexus 
of current bilateral knee disability to his service.  In this 
case, there is evidence of current bilateral knee disability, 
evidence that the veteran was diagnosed and treated for 
bilateral knee disability in service, and some evidence that 
indicates that the veteran's bilateral knee disability may be 
associated with his service.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007) and 38 
C.F.R. § 3.159 (2007).  In particular, VA 
must send the veteran a corrective 
notice, that: (1) explains the 
information or evidence needed to 
establish an effective date and 
disability rating, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); and (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claim.  The claims file must include 
documentation that VA has complied with 
VA's duties to notify and assist a 
claimant.

2.  The AOJ should schedule the veteran 
for a VA orthopedic examination, by an 
appropriate specialist, to determine the 
nature and etiology of the veteran's 
claimed bilateral knee disability.  All 
necessary testing, including range of 
motion tests, should be performed.  The 
examiner should be provided the full and 
accurate relevant history of the 
appellant's bilateral knee disability; 
service medical records from October 1978 
through May 1979 showing his bilateral 
knee disability treatment.  

For any diagnosed current bilateral knee 
disability, the examiner should offer an 
opinion as to whether the current 
bilateral knee disability is at least as 
likely as not (50 percent or greater 
probability) related to (caused or 
aggravated by) service.  A complete 
rationale should be provided for any 
opinion given.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.

3.  Following completion of the above 
development, the AOJ should readjudicate 
the claim for service connection for 
bilateral knee disability.  If service 
connection is not granted, an appropriate 
supplemental statement of the case should 
be issued.  The veteran and his 
representative should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board.

The purpose of this remand is to fulfill VA's duty to assist 
in further developing the veteran's claim by obtaining a VA 
medical examination and medical nexus opinion.  The veteran 
is advised that failure to cooperate by not reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2007).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



_________________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


